Per Curiam.
The relator applied to the board of excise for a saloon license. Upon mandamus proceedings had before the special term of this court,, under Laws 1886, c. 496, the trial judge decided on the proofs that the application was made to the board in due form, and that the board arbitrarily, and without good cause, reason, or excuse, refused and still refuses to grant such license. After careful examination of the case, we see no reason to disturb* these findings of facts. Order must be affirmed, with costs.